 



Exhibit 10.7
Award Control Number: <insert #>
NACCO MATERIALS HANDLING GROUP, INC.
LONG-TERM INCENTIVE COMPENSATION AWARD
(NOT TRANSFERABLE)
Form of Award Unit CERTIFICATE
NACCO MATERIALS HANDLING GROUP, INC.
(the “Company”) pursuant to action of the Compensation Committee of its Board of
Directors (the “Committee”), hereby grants to <insert employee name> (the
“Grantee”), <insert units> Award Units having a Award Unit Price $___ per Unit
pursuant to and subject to the provisions of the NACCO MATERIALS HANDLING GROUP,
INC. Long-Term Compensation Plan (the “Plan”). This Award granted on and this
Certificate executed at Portland, Oregon, as of January 1, 2007, the “Date of
Grant” The Award Units granted in this Certificate shall have a maturity date of
January 1, 2012 (but shall mature earlier in accordance with Plan terms on
death, disability or retirement). Recipient acknowledges having received a
complete copy of the Plan.
(MATERIALS HANDLING GROUP INC. LOGO) [l19315al1931500.gif]

             
 
           
 
  By:   ****************************    
 
           
 
      President and Chief Executive Officer    

Please review carefully the summary of general provisions pertinent to this
award on the reverse side.

 



--------------------------------------------------------------------------------



 



Form of Award Unit Certificate
General Provisions**

1.   Vesting/Taxes: These Award Units are fully vested as of the Grant Date. As
a result, they are subject to US FICA taxes when granted. (However, under
current tax law, they are not subject to US Federal, state or local income taxes
until paid out.) All payments under the Plan will be reduced by the amount of
any employment or other taxes that are required to be withheld therefrom.

2.   Payment Restrictions: The Book Value Units granted under the Award are
subject to a payment restriction for a period of five years from the Grant Date
(the “Maturity Date”). However, these payment restrictions automatically lapse
upon death or a termination of employment due to Disability or Retirement. The
Committee may not accelerate the time at which such payment restrictions will
lapse. In addition, the Maturity Date for certain “key employees” (generally,
the top 50 paid employees across the NACCO group) will be delayed until 6 months
after retirement.

3.   Payment Date / Value: Unless a Participant makes a deferral election under
Section 4, as soon as practicable following the lapse of a payment restriction
applicable to an Award pursuant to Section 2, the employer or former employer of
the Participant will deliver to the Participant (or, if applicable, his
Beneficiary), a check in full payment of the Book Value Units granted pursuant
to the Award. For participants who are employed on the Maturity Date, the value
of the Book Value Units is based on the Book Value as of the Quarter Date
coincident with or immediately preceding the Maturity Date. For Participants who
terminate employment before the Maturity Date for reasons other than Disability
or Retirement, the value of the Book Value Units is based on the Book Value as
of the ending Quarter Date coincident with or immediately preceding the date of
termination (despite the fact that payment is not made until Maturity Date).
Finally, for Participants who die or who terminate employment before the
Maturity Date due to Disability or Retirement, the value of the Book Value Units
is based on the Book Value as of the ending Quarter Date coincident with or
immediately preceding the death, Disability or Retirement (or 6 months later in
the case of key employees).

4.   Deferral Option: A Participant who is a citizen or resident of the United
States has the ability to make an irrevocable election to defer receipt of his
entire Award under the Plan. A separate deferral election must be made with
respect to each Award granted under the Plan. The Awards which are subject to a
deferral election continue to be subject to the terms and conditions of the Plan
and will continue to be valued in accordance with the terms of the Plan until
the date of payment. In order to make a deferral election, the election (i) must
apply to 100% of an Award granted for a particular year, (ii) must be made at
least 12 months prior to the Maturity Date of the Award and (iii) will not be
given effect until at least 12 months after the date on which the election is
made. If a valid and timely deferral election is made with respect to an Award,
the payment of the Award will automatically be deferred until the 10th
anniversary of the Grant Date of such Award and will then be paid in the form of
a lump sum payment as soon as practicable after the 10th anniversary date.
Deferred Awards will be valued based on the Book Value as of the Quarter Date
coincident with or immediately preceding the 10th anniversary date.
Notwithstanding the foregoing, all deferral elections will automatically
terminate (and will be void and of no further effect) upon a Participant’s death
or termination of employment due to Disability. If a deferral election is
voided, payment of the deferred Awards will be made as soon as practicable
following the date of the Participant’s death or termination of employment due
to Disability, based on the Book Value as of the Quarter Date coincident with or
immediately preceding such date.       Assignability: This Award is not
transferable for any reason whatsoever; provided, however, that upon the death
of a Participant the right to the proceeds of this Award will be transferred to
a Beneficiary.       No Right of Employment: Neither the adoption or operation
of the Plan, nor any document describing or referring to this Plan, or any part
thereof, shall confer upon any employee any right to continue in the employ of
the Company or any Subsidiary, or shall in any way affect the right and power of
the Company or any Subsidiary to terminate the employment of any employee at any
time with or without assigning a reason therefor to the same extent as the
Company or any Subsidiary might have done if this Plan had not been adopted.    
  Limitation of Rights: No trust has been created by the Company or any
Subsidiary for the payment of Book Value Units granted under this Plan; nor have
the grantees of Awards been granted any lien on any assets of the Company or any
Subsidiary to secure payment of such benefits. This Plan represents only an
unfunded, unsecured promise to pay by the Company and the Subsidiaries, and the
grantees hereunder are unsecured creditors of the Company and Subsidiaries.

**Disclaimers:
The IRS has not issued the final guidance that is needed to bring the Plan into
compliance with the requirements of the American Jobs Creation Act of 2004 (the
“Act”). Additional Plan amendments may be required. You will be notified if any
amendments are made and, if any substantive changes are required, you will be
issued a revised Certificate at that time.
Words used in this Award Certificate that are defined in the Plan are used
herein as so defined. The terms of this Award are subject to all terms and
conditions of the Plan document. The Company reserves the right to amend or
terminate the Plan at any time.

 